Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-2 and 4-21 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on January 28, 2021, in response to the office action mailed on October 28, 2020, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a method of managing data storage equipment, the method comprising: obtaining first queue depth metrics (which includes a first series of time-specific queue depth values where each queue depth value represents a current queue depth for the data storage equipment at a respective point in time) from data storage performance data describing data storage performance of the data storage equipment; and performing a performance impact detection operation on the first queue depth metrics to determine whether a first performance impacting event has occurred on the data storage equipment, with the performance impact detection operation comprises: computing an average queue depth value from the first series of time-specific queue depth values over a predefined period of time, identifying within the predefined period of time a time range in which a portion of the first series of time-specific queue depth values exceeds the average queue depth value, and performing a first set of evaluation operations on the data storage performance data within an evaluation window defined by the identified time range.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach queue depth evaluation as it pertains to average depths:
U.S. PATENT NUMBERS:
6,711,137 B1
7,739,470 B1
7,949,123 B1 – [Claims 4 and 13]
FOREIGN PATENT LITERATURE:
EP 1 096 737 A2 – [Abstract]

CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        February 26, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181